Holmes, J.
Maurice Roach was assigned as part of the quota of the defendant town under the U. S. St. of July 4, 1864, § 8; but it is admitted, if competent, that he had been enlisted and mustered into the service of the United States about five days before the beginning of the Rebellion. The defendant argues that Roach was not properly credited to it under the above statute, and that therefore he was not “ duly assigned as a part of the quota thereof ” under the settlement law of this State. St. 1878, c. 190, § 1, cl. 10. Pub. Sts. c. 83, § 1, cl. 11. But we do not so understand the Massachusetts act. It was retroactive legislation, passed long after the war, when the towns had had the benefit of the assignments as actually made, getting the same benefit, it will be observed, whether the credit was right or wrong. The Legislature was under no obligation to provide for a hearing before thus distributing the burden; but it may have known that, at the time when the assignments were made, towns had ample opportunity to be heard, and were anxious to enlarge their credits as much as they could. We are of opinion, as has been intimated in former decisions, that, under the peculiar circumstances of this legislation, the words “ duly assigned ” must be taken to mean assigned in such form that the town had the benefit of the assignment, and not to be intended to reopen in every case the question of fact whether an assignment of many years before was proper, and thus to *17make the ground of debate constantly larger with the progress of time. Brockton v. Uxbridge, 138 Mass. 292. Sheffield v. Otis, 107 Mass. 282, 285. Bridgewater v. Plymouth, 97 Mass. 382.
The words “ after having been enlisted and mustered into said service,” following the words “ duly assigned as a part of the quota thereof,” above quoted, cannot be strained to mean mustered into the service during the war, as argued. They only mark the antithesis between an enlistment and muster as part of the quota originally, and an assignment to the quota after the muster had taken place. Judgment affirmed.